 Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-   -   -   -    -   -   -   -             -    - X
JOSE FIGUEROA,

                           Plaintiff,                  Case No.:18-cv-02621

     -against-

153 EAST 33RD STREET FAMILY LIMITED
PARTNERSHIP, ALFREDO BATTAGLIA,
PETER MATHIAS and LTF2, LLC,



                           Defendants.
-     -    -     -     -   -    -    -     -    - X

                     PLAINTIFF’S FIRST SET OF INTERROGATORIES

Plaintiff, JOSE FIGUEROA, ("Plaintiff"), by and through the undersigned

counsel, Stuart H. Finkelstein, Esq., and pursuant to Rule 34 of the Federal

Rules of Civil Procedure, hereby requests the Defendants,153 EAST 33RD

STREET FAMILY LIMITED PARTNERSHIP, ALFREDO BATTAGLIA, PETER

MATHIAS and LTF2, LLC, produce the below requested documents to Plaintiff at

the Law Offices of Stuart H. Finkelstein, Esq., 338 Jericho Turnpike, Syosset,

New York 11791 by JULY 5, 2018. Plaintiff adopts and incorporates by

reference the Uniform Definitions in Discovery Requests Set forth in Rule 26.3

of the Local Civil Rule.

                                 DEFINITIONS

1.     The words "you," "yours," and/or "yourselves" mean Defendant(s) and

any directors, officers, employees, agents, representatives or other persons

acting, or purporting to act, on the behalf of Defendant(s).

2.     The singular shall include the plural and vice versa; the terms "and"
           Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 2 of 25

        and “or'' shall be both conjunctive and disjunctive; and the term "including" means

       "including wi t h o u t limitation."

      3.       “Date” shall mean the exact date, month and year, if ascertainable or, if not,

the best approximation of the date (based upon relationship with other events).

       4.      The word "document" shall mean any writing, recording or photograph in

your actual or constructive possession, custody, care or control, which pertain directly or

indirectly, in whole or in part, either to any of the subjects listed below or to any other

matter relevant to the issues in this action, or which are themselves listed below as specific

documents, including, but not limited to: correspondence, memoranda, notes, messages,

diaries, minutes, books, reports, charts, ledgers, invoices, computer printouts, microfilms,

video tapes or tape recordings.

       5.      "Agent" shall mean: any agent, employee, officer, director, attorney,

independent contractor or any other person acting at the direction of or on the behalf of

another.

      6.       "Person" shall mean any individual, corporation, proprietorship, partnership,

trust, association or any other entity.

      7.       The words "pertain to" or "pertaining to" mean: relates to, refers to,

contains, concerns, describes, embodies, mentions, constitutes, constituting, supports,

corroborates, demonstrates, proves, evidences, shows, refutes, disputes, rebuts,

controverts or contradicts.

      8.       The terms "third party" or "third parties" refers to individuals or entities that

are not a party to this action.

      9.       The term "action" shall mean the above captioned case, pending in the

United States District Court for the Southern District of New York.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 3 of 25




                                        INSTRUCTIONS

     10.       The word "identify", when used in reference to a document, means and

includes the name and address of the custodian of the document, the location of the

document, and a general description of the document, including (1) the type of document

(i.e. correspondence, memorandum. facsimile, etc.), (2) the general subject matter of the

document; (3) the date of the document; (4) the author of the document; (5) the addressee

of the document; and (6) the relationship of the author and addressee to each other.

     If you object to fully identifying a document or oral communication because of a

privilege you must nevertheless provide the following information pursuant to Southern

District of New York L.R. 26.2 unless divulging the information would disclose the

privileged information:

1.      The nature of the privilege claimed (including work production);

2.     If the privilege is being asserted in connection with a claim or defense governed by

state law, the state privilege rule being invoked;

3.      The date of the document or oral communication;

4.     If a document; its type (correspondence, memorandum, facsimile etc.), custodian,

location, and such other information sufficient to identify the document for a subpoena

duces tecum or a document request, including where appropriate the author, the

addressee, and if not apparent, the relationship between the author and addresses;

5.         If an oral communication: the place where it was made, the names of the persons

present while it was made, an, if not apparent, the relationship of the persons present to

the declarant; and
         Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 4 of 25




6.          The general subject matter of the document or oral communication.




You are under a continuous obligation to supplement your responses to these requests for

production under the circumstances specified in Fed.R.Civ.P. 26(e).

+++The 2015 Advisory Committee Notes on Rule 34(b) (2) (C) requires lawyers to

state whether anything is being withheld based on a particular objection "should

end the confusion that frequently arises when a producing party states several

objections and still produces information, leaving the requesting party uncertain

whether any relevant and responsive information has been withheld on the basis of

the objections." Rule 34 requires a litigator to state grounds for objections with

specificity; state whether any responsive materials are being withheld on the basis

of that objection; and specify the time for production.




                        READILY ACHIEVABLE/ UNDUE BURDEN

These interrogatories are derived from 28 C.F.R. § 36.104, and the definitions of "readily

achievable" and "undue burden" contained therein and therefore, all terms used herein

are defined and construed as they are used in 28 C.F.R. § 36.104.

1.            Please state the basis for your contention that the alterations and

modifications demanded by Plaintiff in the complaint are not "readily achievable", are

“structurally impractical” or are “technically infeasible”.
Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 5 of 25
         Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 6 of 25




2.             Please state the cost to achieve the alterations and modifications demanded

by the Plaintiff in the complaint.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 7 of 25




3.           Please state the overall financial resources of the Facility for each year from

2013 to present.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 8 of 25


4.           Please state your gross and net income from the Facility for each year from

2013 to present.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 9 of 25




5.           Please state which of the alterations and/or modifications sought by the

Plaintiff are not required by the ADA.




6.           Pease state your net worth for each year from 2013 to present.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 10 of 25




7.            Please state in detail the applicable Statute of Limitations and the

applicable Federal Administration and/or Agency whose rules, statutes and or

regulations that renders Plaintiff’s Complaint barred, in whole or in part.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 11 of 25


8.           Please state which of Plaintiff’s claims should be barred in whole or part,

because the modifications would result in a direct threat to the safety of others.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 12 of 25


9.           Please state the total number of persons employed at the Facility for each

year from 2013 to present, either by you or by others, including lessees.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 13 of 25




10.           Please describe the type of operation or operations that you perform at the

Facility and/or that are performed at the Facility by others, including lessees.




11.   Please describe in detail which of Plaintiff’s claims are barred because the proposed

modifications are structurally impracticable.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 14 of 25




12.   Please describe how the alterations and modifications demanded by Plaintiff will

fundamentally alter the nature of goods, services, facilities, privileges, advantages, or

accommodations and would impose an undue burden by you or others.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 15 of 25




13.   Please describe any legitimate safety requirements that are necessary for safe

operation, including crime prevention measures, that could make the alterations and

modifications demanded in the complaint not readily achievable.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 16 of 25




14.   Please identify which of the alterations and modifications demanded by Plaintiff in

the complaint would result in violations of federal, state or local law, and explain which

laws would be violated and in what manner.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 17 of 25




15.   Please describe the present alternative methods existing at the subject facility that

makes its goods, privileges, advantages and accommodations available.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 18 of 25




16.          Please provide the names and addresses of all regulatory authorities that

approved the Subject Facility at issue from 2010 to the present.




17.      Please state any and all disability access laws and/or regulations upon which

Plaintiff relies have, at any time, been suspended.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 19 of 25




18.          Please state what rules, codes, statutes, ordinances, regulations, standards

or any other authority Plaintiff utilizes to claim the alleged violations which are not

applicable to the Defendants.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 20 of 25




19.   Please state the gross and net income of any parent companies or entities for each

year from 2013 to present.
       Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 21 of 25




20.          Please state what rules, codes, statutes, ordinances, regulations, standards

or any other authority Plaintiff utilizes to claim the alleged violations have been complied

with in ‘good faith’ by the Defendants.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 22 of 25




21.          Please state which modifications that Defendants claim may not be able to

be performed are subject to and limited by which applicable codes, rules, statutes,

ordinances, laws and regulations.




                      BARRIER REMOVAL AND ALTERNATIVES

These interrogatories are derived from 28 C.F.R. § 36.304-305, regarding barrier removal

and alternatives to barrier removal, and therefore, all terms used herein are defined and

construed as they are used in 28 C.F.R. § 36.304-305.

22.    Please describe all efforts undertaken after January 26, 1992, to make the Facility

accessible to persons with disabilities, including removal of architectural barriers for

persons with disabilities and/or providing alternatives to barrier removal, including the

date(s) on which such efforts were taken.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 23 of 25




23.     Please state the cost of your efforts undertaken since 2010 to make the Facility

accessible to persons with disabilities, to remove architectural barriers for persons with

disabilities, or to provide alternatives to barrier removal.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 24 of 25


                                    ALTERATIONS




These interrogatories are derived from 28 C.F.R. § 36.402-405 regarding alterations, and

therefore, all terms used herein are defined and construed as they are used in 28 C.F.R.

§ 36.402-405. As to the scope of the interrogatories, they only concern alterations to the

Facility undertaken after January 26, 1992.




24.          Please state the completion date of any alterations made to the Facility

undertaken since 2010.




25.   Please describe the alterations made to each element, space or area of the Facility.
        Case 1:18-cv-02621-ER-KNF Document 45 Filed 11/20/18 Page 25 of 25



The 2015 Advisory Committee Notes on Rule 34(b) (2) (C) requires lawyers to state
whether anything is being withheld based on a particular objection "should end the
confusion that frequently arises when a producing party states several objections and
still produces information, leaving the requesting party uncertain whether any relevant
and responsive information has been withheld on the basis of the objections." Rule 34
requires a litigator to state grounds for objections with specificity; state whether any
responsive materials are being withheld on the basis of that objection; and specify the
time for production.


                         CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
by U.S. mail, the 4th day of July, 2018 to Kathleen E Negri Stathopoulos, Esq. 6917
Fort Hamilton Parkway Brooklyn, NY 11228, the address designated for that purpose
by depositing true copy of same enclosed in one postage paid properly addressed
wrapper, in a post office-official depository under the exclusive care and custody of the
United States Postal Service within New York State and by email: negriesq@aol.com




                                              __________S/S__________
                                              Stuart H. Finkelstein, Esq.
                                              FINKELSTEIN LAW GROUP, PLLC
                                              Attorney for Plaintiff
                                              338 Jericho Turnpike
                                              Syosset, New York 11791
                                              (718) 261-4900
